           Case 2:13-cv-20000-RDP Document 2503 Filed 07/26/19 Page 1 of 3                                  FILED
                                                                                                    2019 Jul-26 AM 09:08
                                                                                                   U.S. DISTRICT COURT
                                                                                                       N.D. OF ALABAMA


                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION


IN RE: BLUE CROSS BLUE SHIELD                    }       Master File No.: 2:13-CV-20000-RDP
                                                 }
ANTITRUST LITIGATION                             }       This document relates to all cases.
(MDL NO.: 2406)                                  }

                            SIXTH AMENDED SCHEDULING ORDER

           As a result of matters discussed at the July 22, 2019 Status Conference, and after careful

consideration, the court amends its Fifth Amended Scheduling Order (Doc. # 2443) as FOLLOWS:


           A.     Merits and Damages Reports

           1.     Deadline for Defendants to produce Damages and Merits Expert Reports and Discovery:

October 21, 2019.

           2.     Deadline to depose Defendants’ Damages and Merits Experts: November 22, 2019.

           3.     Deadline for Plaintiffs to submit Damages and Merits expert rebuttal reports: December

6, 2019.

           4.     Deadline to depose Plaintiffs’ damages and merits experts re rebuttal reports: January

15, 2020.

           B.     Daubert Motions

           5.     Plaintiffs’ Daubert motions to exclude Defendants’ class certification experts due:

November 14, 2019.

           6.     Plaintiffs’ Responses to Defendants’ Daubert motions to exclude Plaintiffs’ class

certification experts due: November 14, 2019.

           7.     Defendants’ Responses to Plaintiffs’ Daubert motions to exclude Defendants’ class

certification experts due: January 10, 2020.
        Case 2:13-cv-20000-RDP Document 2503 Filed 07/26/19 Page 2 of 3



        8.        Defendants’ Replies to Daubert motions to exclude Plaintiffs’ class certification experts

due: January 24, 2020.

        9.        Plaintiffs’ Replies in support of their Daubert motions to exclude Defendants’ class

certification experts due: February 11, 2020.

        C.        Class Certification

        10.       Time Period to depose Defendants’ class certification experts: beginning October 14,

2019 and no later than November 6, 2019.

        11.       Seal team work relating to Defendants’ exhibits to their Class Certification Opposition

Brief will be stayed until October 21, 2019.

        12.       Class Certification Reply briefs and Plaintiffs’ class certification expert rebuttal reports

SHALL be due on or before December 6, 2019.

        13.       Deadline to depose Plaintiffs’ class certification experts re rebuttal reports: January 15,

2020.

        D.        Dispositive Motions

        14.       All potentially dispositive motions on issues of liability which are not critically

dependent on the outcome of class certification, materials in support, and supporting expert reports under

Fed. R. Civ. P. 26(a)(2) are due on or before January 21, 2020. The parties will meet and confer as to

an appropriate briefing schedule after the filing of such a Motion or Motions, and present a schedule or

competing proposals to the court within 7 days after the filing of any potentially dispositive motion.

        E.        Discovery and Privilege Review

        15.       All discovery shall be suspended, and Judge Harwood shall suspend issuance of any

Reports and Recommendations based on his review of additional samples of Defendants’ privileged

documents (Doc. # 2394) (and the parties’ responses thereto shall also be suspended) until further notice

from the court.




                                                      2
        Case 2:13-cv-20000-RDP Document 2503 Filed 07/26/19 Page 3 of 3



        F.      Preconference and Trial

        16.     As necessary, the court will set a pretrial conference after ruling on class certification

and/or dispositive motions.

        The court reserves the power to modify the terms of this Order.

        DONE and ORDERED this July 25, 2019.



                                                _________________________________
                                                R. DAVID PROCTOR
                                                UNITED STATES DISTRICT JUDGE




                                                    3
